Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 06/29/2022 Claims 1-15 are pending in this office action.
Status of claims
	Claims 1-5, 7-12, 14 and 15 have been amended. Claims 6 and 13 have been cancelled. New claims 16-20 have been added. Claims 1-5, 7-12, 14-20 are pending in this office action.
Terminal Disclaimer
3.	The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/009,643 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawing Objection
4.	The drawings were received on 06/15/2022.  These drawings are accepted. As a result Drawing Objection is been withdrawn.
Response to amendment
rejection of claims under the nonstatutory double patenting rejection have been fully considered. However, Examiner respectfully disagrees with the applicant’s argument. The rejection has been maintained. 

5. 	Applicant’s arguments with respect to the rejection of claims under the nonstatutory double patenting rejection have been fully considered. As a result of Terminal Disclaimer, nonstatutory double patenting rejection has been withdrawn.

6. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are not persuasive. Please see the response to the arguments below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Applicant’s arguments on Page 9, regarding claim 1 recites “ The cited art does not teach to receive, via a user interface (UI), a first request to cluster a set of log messages based on a set of keys included in the first request, wherein each log message comprises machine data in a set of key-value pairs; and cluster, in response to the first request, the log messages into a first set of clusters, each cluster from the first set of clusters associated with a different combination of keys present in the log messages of the cluster”.
Examiner respectfully disagrees and maintains that Das et al teaches, receive, via a user interface (UI), a first request to cluster a set of log messages based on a set of keys included in the first request (Paragraph [0077], [0078] One approach for generating compact log-message representations is to assign each of at least some of a set of log messages to a group and to generate and present statistics for each group. A particular grouping identifier may be identified, which can include (for example) an identifier of one or more fields, such that each log message assigned to a given group is to have, with respect to each of the one or more fields, a same value for the field relative to one or more other log messages in the group. For example, a grouping identifier may include a field corresponding to an identifier of a transaction, user, user device, cookie, host, system or location. The grouping identifier may be identified based on user input.(i.e., receiving via user input. A first request to cluster/group a set of log messages. (Paragraph [0078] a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters)), wherein each log message comprises machine data in a set of key-value pairs (Paragraph [0078] Upon identifying the grouping identifier, each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier (i.e., here the values for the keys identified in the grouping identifier are the set of key-value pairs as shown in Figs. 7 and 8);
and cluster, in response to the first request, the log messages into a first set of clusters, each cluster from the first set of clusters associated with a different combination of keys present in the log messages of the cluster (Paragraph [0078] Upon identifying the grouping identifier (i.e., each group is a cluster), each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier. If one or more log messages in the set of log messages lack a value for the field(s), they may be omitted from the bucket assignment or assigned to a bucket representing the lack of the field value(s). More specifically, a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters). (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys (i.e., three properties, stat functions are the buckets/first set of clusters are different key combinations),  and to present, in the UI, information of the first set of clusters, the UI providing an option for getting clustering information of one of the clusters based on values of the keys in the log messages of the cluster (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys).

Applicant’s arguments on Page 10 regarding claim 1 recites “The cited art does not teach to present, in the UI, information of the first set of clusters, the UI providing an option for getting clustering information of one of the clusters based on values of the keys in the log messages of the cluster”.
Examiner respectfully disagrees as Das et al teaches, and to present, in the UI, information of the first set of clusters, the UI providing an option for getting clustering information of one of the clusters based on values of the keys in the log messages of the cluster (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys. Fig. 8 displays clustering information based on the key values of the keys)).
Therefore, Das et al teaches, the argued limitations.
Therefore, the rejection under 35 U.S.C. 102 is maintained for claim 1, 8 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Das; Sreeji (US 20180285432 A1).

Regarding independent claim 1, Das; Sreeji (US 20180285432 A1) teaches, a system, comprising: a processor (Paragraph [0114] the processing units can be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described above, and/or a combination thereof) configured to: receive, via a user interface (UI) (Paragraph [0077] The grouping identifier may be identified based on user input.(i.e., receiving via user input), a first request to cluster a set of  log messages based on a set of keys included in  the first request (Paragraph [0078] Upon identifying the grouping identifier (i.e., each group is a cluster), each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier. If one or more log messages in the set of log messages lack a value for the field(s), they may be omitted from the bucket assignment or assigned to a bucket representing the lack of the field value(s). More specifically, a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster which are defined based on the grouping identifier, which are predefined). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters). (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys (i.e., three properties, stat functions are the buckets/first set of clusters)), wherein each log message comprises machine data in a set of key-value pairs (Paragraph [0078] Upon identifying the grouping identifier, each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier (i.e., here the values for the keys identified in the grouping identifier are the set of key-value pairs as shown in Figs. 7 and 8);
cluster, in response to the first request, the log messages into a first set of clusters, each cluster from the first set of clusters associated with a different combination of keys present in the log messages of the cluster  (Paragraph [0078] Upon identifying the grouping identifier (i.e., each group is a cluster), each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier. If one or more log messages in the set of log messages lack a value for the field(s), they may be omitted from the bucket assignment or assigned to a bucket representing the lack of the field value(s). More specifically, a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters). (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys (i.e., three properties, stat functions are the buckets/first set of clusters),; 
present, in the UI, information of the first set of clusters, the UI providing an option for getting clustering information of one of the clusters based on values of the keys in the log messages of the cluster (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys);
receive, via the UI, a second request for information about a given cluster from the first set of clusters (i.e., Fig. 7 shows selecting one of the first set of clusters which is equated to second request); 
cluster the log messages from the given cluster into a second set of clusters based on values for the keys in the log messages of the given cluster  wherein each cluster in the second set of clusters is associated with a different combination of values for the set of keys associated with the given cluster (i.e., Figs 9A and 9B shows the statistics of a given cluster based on the values associated for the keys and each cluster in the second set of clusters is associated with a different combination of values for the set of keys associated with the given cluster. Set of keys in the log messages are equated to the keys in the first set of keys/different field values as taught in Fig. 7 and second set of clusters are the values associated with the keys as taught in Fig. 8)); 
and provide, via the UI, information associated with the second set of clusters (Figs. 8, 9A, 9B displays information associated with second set of clusters); 
and a memory coupled to the processor and configured to provide the processor with instructions (Paragraph [0117] When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks can be stored in a machine readable medium such as a storage medium. A code segment or machine-executable instruction can represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a script, a class, or any combination of instructions, data structures, and/or program statements. A code segment can be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, and/or memory contents).

Regarding dependent claim 2, Das et al teaches, the system recited in claim 1.
Das et al further teaches, wherein the provided information of the second set of clusters  comprises a unique combination of values for the set of keys associated with the given cluster (Paragraphs [0088], [0089] FIGS. 9A-9B shows an example of an interface that includes statistics for each of a set of buckets--the buckets having been generated using the grouping identifier/cluster as defined in the interface shown in FIG. 4).

Regarding dependent claim 3, Das et al teaches, the system recited in claim 2.
Das et al further teaches, wherein the processor is further configured to: present, a count of log messages included in each cluster from the first set of clusters (Figs. 9A,9B shows the count of first set of clusters such as count 3total time …).

Regarding dependent claim 4, Das et al teaches, the system recited in claim 1. 
Das et al further teaches, wherein the processor is further configured to: present, via the UI a number of  log messages included in each cluster from the second set of clusters (Paragraph [0090] Clicking on a particular bucket/cluster results in highlighting portions of the graphs that correspond to a same transaction-time bin as is associated with the bucket, as shown in FIG. 10 (i.e., a number of log messages for a selected cluster/category is displayed on the user interface)).

Regarding dependent claim 5, Das et al teaches, the system recited in claim 1. 
Das et al further teaches, wherein the processor is further configured to: present, via the UI a link to a view log messages included in each cluster (Paragraph [0005] The display may be configured to receive particular input that triggers sorting by and/or filtering by a label and/or text characteristic. The display may further identify--for each of the one or more log messages--a value for the variable component, a value for each of one or more other variable components, and/or the full log message. Thus, a user may be able to selectively review log messages associated with particular labels (i.e., cluster) and, in some instances, compare these log messages to one or more other log messages associated with one or more other labels. This type of message processing and interface may facilitate detection of performance issue and facilitate improved performance).

Regarding dependent claim 7, Das et al teaches, the system recited in claim 1. 
Das et al further teaches, wherein the processor is further configured to: generate a signature for the given cluster (Paragraph [0029] a signature is not applied to a log message--if the message doesn't match an existing signature, then a new signature is created for the message; the detected signatures may then be clustered (i.e., the signature is generated for the cluster) and present the signature in the UI, wherein the signature is generated based at least in part on a set of values for the set of keys associated with the  given cluster (Paragraph [0029] In some instances, variable-component values are extracted using one or more signatures. For example, a set of log messages may be received (e.g., from one or more web servers, database servers, etc.). Each log message can be formatted in accordance with a signature and include one or more field values. The set of log messages may include messages formatted in accordance with multiple signatures, may be generated using different cookie data, and/or may include field values (e.g., parameters) for different fields (i.e., a signature for the cluster is generated for the set of values associated with set of keys associated in the request). [0032] One or more signatures may be used to extract each variable-component value for each message such as field/parameter value).

Regarding independent claim 8, Das; Sreeji (US 20180285432 A1) teaches, a method, comprising: receiving, via a user interface (UI) (Paragraph [0077] The grouping identifier may be identified based on user input.(i.e., receiving via user input), a first request to cluster a set of  log messages based on a set of keys included in the first request (Paragraph [0078] Upon identifying the grouping identifier (i.e., each group is a cluster), each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier. If one or more log messages in the set of log messages lack a value for the field(s), they may be omitted from the bucket assignment or assigned to a bucket representing the lack of the field value(s). More specifically, a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster which are defined based on the grouping identifier, which are predefined). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters). (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys (i.e., three properties, stat functions are the buckets/first set of clusters)), wherein each log message comprises machine data in a set of key-value pairs (Paragraph [0078] Upon identifying the grouping identifier, each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier (i.e., here the values for the keys identified in the grouping identifier are the set of key-value pairs as shown in Figs. 7 and 8);
clustering, in response to the first request, the log messages into a first set of clusters, each cluster from the first set of clusters associated with a different combination of keys present in the log messages of the cluster (Paragraph [0078] Upon identifying the grouping identifier (i.e., each group is a cluster), each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier. If one or more log messages in the set of log messages lack a value for the field(s), they may be omitted from the bucket assignment or assigned to a bucket representing the lack of the field value(s). More specifically, a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters). (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys (i.e., three properties, stat functions are the buckets/first set of clusters),; 
presenting, in the UI, information of the first set of clusters, the UI providing an option for getting clustering information of one of the clusters based on values of the keys in the log messages of the cluster (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys);
receiving, via the UI, a second request for information about a given cluster from the first set of clusters (i.e., Fig. 7 shows selecting one of the first set of clusters which is equated to second request); 
clustering the log messages from the given cluster into a second set of clusters based on values for the keys in the log messages of the given cluster wherein each cluster in the second set of clusters  is associated with a different combination of values for the set of keys associated with the given cluster (i.e., Figs 9A and 9B shows the statistics of a given cluster based on the values associated for the keys and each cluster in the second set of clusters is associated with a different combination of values for the set of keys associated with the given cluster. Set of keys in the log messages are equated to the keys in the first set of keys/different field values as taught in Fig. 7 and second set of clusters are the values associated with the keys as taught in Fig. 8)); 
and providing, via the UI information associated with the second set of clusters (Figs. 8, 9A, 9B displays information associated with second set of clusters).

Regarding dependent claim 9, Das et al teaches, the method of claim 8. 
Das et al further teaches, wherein the provided information of the second set of clusters comprises a unique combination of values for the set of keys associated with the given cluster  (Paragraphs [0088], [0089] FIGS. 9A-9B shows an example of an interface that includes statistics for each of a set of buckets--the buckets having been generated using the grouping identifier/cluster as defined in the interface shown in FIG. 4).

Regarding dependent claim 10, Das et al teaches, the method of claim 9. 
Das et al further teaches, further comprising presenting, a count of log messages included in each cluster from the first set of clusters (Figs. 9A,9B shows the count of first set of clusters such as count 3total time …).

Regarding dependent claim 11, Das et al teaches, the method of claim 8, 
Das et al further teaches, further comprising- presenting, via the UI, a number of log messages included in each cluster from the second set of clusters (Paragraph [0090] Clicking on a particular bucket/cluster results in highlighting portions of the graphs that correspond to a same transaction-time bin as is associated with the bucket, as shown in FIG. 10 (i.e., a number of log messages for a selected cluster/category is displayed on the user interface)).

Regarding dependent claim 12, Das et al teaches, the method of claim 8, 
Das et al further teaches, further comprising- presenting, via the UI, a link to a view log messages included in  each cluster (Paragraph [0005] The display may be configured to receive particular input that triggers sorting by and/or filtering by a label and/or text characteristic. The display may further identify--for each of the one or more log messages--a value for the variable component, a value for each of one or more other variable components, and/or the full log message. Thus, a user may be able to selectively review log messages associated with particular labels (i.e., cluster) and, in some instances, compare these log messages to one or more other log messages associated with one or more other labels. This type of message processing and interface may facilitate detection of performance issue and facilitate improved performance).

Regarding dependent claim 14, Das et al teaches, the method of claim 8, 
Das et al further teaches, further comprising- generating a signature for the given cluster (Paragraph [0029] a signature is not applied to a log message--if the message doesn't match an existing signature, then a new signature is created for the message; the detected signatures may then be clustered (i.e., the signature is generated for the cluster) and present the signature in the UI, wherein the signature is generated based at least in part on a set of values for the set of keys associated with the given cluster (Paragraph [0029] In some instances, variable-component values are extracted using one or more signatures. For example, a set of log messages may be received (e.g., from one or more web servers, database servers, etc.). Each log message can be formatted in accordance with a signature and include one or more field values. The set of log messages may include messages formatted in accordance with multiple signatures, may be generated using different cookie data, and/or may include field values (e.g., parameters) for different fields (i.e., a signature for the cluster is generated for the set of values associated with set of keys associated in the request). [0032] One or more signatures may be used to extract each variable-component value for each message such as field/parameter value).

Regarding independent claim 15, Das; Sreeji (US 20180285432 A1) teaches, a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions (Paragraph [0114] the processing units can be implemented within one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, other electronic units designed to perform the functions described above, and/or a combination thereof) for: receiving, via a user interface (UI) (Paragraph [0077] The grouping identifier may be identified based on user input.(i.e., receiving via user input), a first request to cluster a set of  log messages based on a set of keys included in  the first request (Paragraph [0078] Upon identifying the grouping identifier (i.e., each group is a cluster), each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier. If one or more log messages in the set of log messages lack a value for the field(s), they may be omitted from the bucket assignment or assigned to a bucket representing the lack of the field value(s). More specifically, a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster which are defined based on the grouping identifier, which are predefined). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters). (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys (i.e., three properties, stat functions are the buckets/first set of clusters)), wherein each log message comprises machine data in a set of key-value pairs (Paragraph [0078] Upon identifying the grouping identifier, each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier (i.e., here the values for the keys identified in the grouping identifier are the set of key-value pairs as shown in Figs. 7 and 8);
clustering, in response to the first request, the log messages into a first set of clusters, each cluster from the first set of clusters associated with a different combination of keys present in the log messages of the cluster  (Paragraph [0078] Upon identifying the grouping identifier (i.e., each group is a cluster), each log message in the set of log messages can be assigned to a group based on the value(s) for the field(s) identified in the grouping identifier. If one or more log messages in the set of log messages lack a value for the field(s), they may be omitted from the bucket assignment or assigned to a bucket representing the lack of the field value(s). More specifically, a set of buckets can be defined, each being associated with a unique grouping field (i.e., set of buckets are the first set of clusters for the cluster). Each log message assigned to a given bucket can include a same field value for the grouping field (e.g., a same transaction identifier is a cluster and the buckets in the cluster are the first set of clusters). (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys (i.e., three properties, stat functions are the buckets/first set of clusters),; 
presenting, in the UI, information of the first set of clusters, the UI providing an option for getting clustering information of one of the clusters based on values of the keys in the log messages of the cluster (Figs. 7 and 8 displays three properties, stat functions provided by the UI for getting the clustering information of one of the clusters based on the values of the keys);
receiving, via the UI, a second request for information about a given cluster from the first set of clusters  (i.e., Fig. 7 shows selecting one of the first set of clusters which is equated to second request); 
cluster the log messages from the given cluster into a second set of clusters based on values for the keys in the log messages of the given cluster wherein each cluster in the second set of clusters  is associated with a different combination of values for the set of keys associated with the given cluster; and providing, via the UI information associated with the second set of clusters (i.e., Figs 9A and 9B shows the statistics of a given cluster based on the values associated for the keys and each cluster in the second set of clusters is associated with a different combination of values for the set of keys associated with the given cluster. Set of keys in the log messages are equated to the keys in the first set of keys/different field values as taught in Fig. 7 and second set of clusters are the values associated with the keys as taught in Fig. 8)); 

Regarding dependent claim 16, Das et al teaches, the computer program product embodied in a non-transitory computer readable storage medium as recited in claim 15, 
Das et al further teaches, wherein the provided information of the second set of clusters comprises a unique combination of values for the set of keys associated with the given cluster (Paragraphs [0088], [0089] FIGS. 9A-9B shows an example of an interface that includes statistics for each of a set of buckets--the buckets having been generated using the grouping identifier/cluster as defined in the interface shown in FIG. 4).
  
Regarding dependent claim 17, Das et al teaches, the computer program product embodied in a non-transitory computer readable storage medium as recited in claim 16, 
Das et al further teaches, further comprising instructions for: presenting, via the UI, a number of log messages included in each cluster from the second set of clusters(Paragraph [0090] Clicking on a particular bucket/cluster results in highlighting portions of the graphs that correspond to a same transaction-time bin as is associated with the bucket, as shown in FIG. 10 (i.e., a number of log messages for a selected cluster/category is displayed on the user interface)).

Regarding dependent claim 18, Das et al teaches, the computer program product embodied in a non-transitory computer readable storage medium as recited in claim 15, 
Das et al further teaches, further comprising instructions for: presenting, via the UI, a number of log messages included in each cluster from the second set of clusters (Paragraph [0005] The display may be configured to receive particular input that triggers sorting by and/or filtering by a label and/or text characteristic. The display may further identify--for each of the one or more log messages--a value for the variable component, a value for each of one or more other variable components, and/or the full log message. Thus, a user may be able to selectively review log messages associated with particular labels (i.e., cluster) and, in some instances, compare these log messages to one or more other log messages associated with one or more other labels. This type of message processing and interface may facilitate detection of performance issue and facilitate improved performance).
 
Regarding dependent claim 19, Das et al teaches, the computer program product embodied in a non-transitory computer readable storage medium as recited in claim 15, 
Das et al further teaches, further comprising instructions for: presenting, via the UI, a link to a view log messages included in each cluster (Paragraph [0005] The display may be configured to receive particular input that triggers sorting by and/or filtering by a label and/or text characteristic. The display may further identify--for each of the one or more log messages--a value for the variable component, a value for each of one or more other variable components, and/or the full log message. Thus, a user may be able to selectively review log messages associated with particular labels (i.e., cluster) and, in some instances, compare these log messages to one or more other log messages associated with one or more other labels. This type of message processing and interface may facilitate detection of performance issue and facilitate improved performance).

Regarding dependent claim 20, Das et al teaches, the computer program product embodied in a non-transitory computer readable storage medium as recited in claim 15, 
Das et al further teaches, further comprising instructions for: Title: Clustering of Structured Log Data by Key-Values generating a signature for the given cluster (Paragraph [0029] a signature is not applied to a log message--if the message doesn't match an existing signature, then a new signature is created for the message; the detected signatures may then be clustered (i.e., the signature is generated for the cluster) and present the signature in the UI, wherein the signature is generated based at least in part on a set of values for the set of keys associated with the given cluster (Paragraph [0029] In some instances, variable-component values are extracted using one or more signatures. For example, a set of log messages may be received (e.g., from one or more web servers, database servers, etc.). Each log message can be formatted in accordance with a signature and include one or more field values. The set of log messages may include messages formatted in accordance with multiple signatures, may be generated using different cookie data, and/or may include field values (e.g., parameters) for different fields (i.e., a signature for the cluster is generated for the set of values associated with set of keys associated in the request). [0032] One or more signatures may be used to extract each variable-component value for each message such as field/parameter value).

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164